DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 	The specification recited Formula I, II, III, IV.	However they are not clearly legible and therefore objected to. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitations	(a) modeling a quantitative structure-retention relationship (QSRR) model; and 	(b) predicting a chromatographic elution order of the compounds in the mixture from the QSRR model using mathematical programming, 	wherein the mathematical programming is (i) a non-linear programming technique using a predicted elution order of the compounds as a constraint or (ii) a multi-objective optimization (MOO) technique using a retention time prediction error and an elution order prediction error as objective functions.		This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Formula I and II and III which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	The claims do not recite any additional elements	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to maintenance component. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 	Dependent claims 2-6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  	Claims 2-6 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 5 recite equations that are not clear and therefore the claim is indefinite.	Claim 4 recites “wherein on the (b) predicting”.  It is not clear what “on” is referring and is therefore indefinite.	Claim 4 recites x which is not defined and is therefore indefinite.	Claim 5 recite m which is not defined and is therefore indefininte.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payares (Prediction of the gas chromatographic relative retention times of flavonoids from molecular structure) in view of Petritis (US 2010/0161530A1).



	With respect to Claim 1 Payares teaches	A method of predicting a chromatographic elution order of compounds in a mixture, the method comprising (See Abstract): 	(a) modeling a quantitative structure-retention relationship (QSRR) model (See Page 213 Right Column This approach called quantitative structure retention relationships (QSRRs) generates useful equations for the prediction of relative retention times (RRTs) for molecules which are similar to those used to develop the model, but different from those included in the training set)); and 		(b) predicting a chromatographic elution order of the compounds in the mixture from the QSRR model using mathematical programming, (See Page 213 Right Column prediction of relative retention times (RRTs) for molecules which are similar to those used to develop the model, but different from those included in the training set)	wherein the mathematical programming is using a predicted elution order of the compounds as a constraint (See Page 215 Section 2.4 When two descriptors are correlated by a linear correlation coefficient value higher than 0.9, both are correlated with the dependent variable. The one which presents the best correlation is used for further analysis, leaving out the descriptor showing lower correlation. Section 3  1/RRT=aD, +bD,+ ... cD •. RRT: Retention times relative to hispidulin. a. b, c : Regression coefficients. D1,. D2, Dn,: Molecular descriptors.) 	However Payares is silent to the language of	wherein the mathematical programming is (i) a non-linear programming or 	(ii) a multi-objective optimization (MOO) technique using a retention time prediction error and an elution order prediction error as objective functions.	Nevertheless Petritis teaches	wherein the mathematical programming is (i) a non-linear programming  (See Para[0021][0044] it is preferable to normalize the elution times of the multiple separation experiments used to generate the data set using a linear or non-linear function. )or 	(ii) a multi-objective optimization (MOO) technique using a retention time prediction error and an elution order prediction error as objective functions.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Payares wherein the mathematical programming is (i) a non-linear programming such as that of Petritis.	One of ordinary skill would have been motivated to modify Payares because using non-linear programming would be no more than predictable use of prior art elements according to their established function and to accurately predict results.
	With respect to Claim 2 Payares teaches	The method according to claim 1, 	wherein the QSRR model obtained through the (a) modeling is a linear model represented by the following formula:

    PNG
    media_image1.png
    406
    1445
    media_image1.png
    Greyscale
 (See Page 215 Section 2.4  Relationships between experimental RRTs and molecular descriptors were established following the multilinear form: RRT=a 1D1 +a2D2+.... anD,, , where D1, D2 and D11 are the descriptors and a 1, a 2 and an the respective regression coefficients.)	With respect to Claim 3 Payares is silent to the language of	The method according to claim 1, 	wherein the QSRR model obtained through the (a) modeling is a non-linear model obtained by using artificial neural networks (ANN).	Nevertheless Petritis teaches	wherein the QSRR model obtained through the (a) modeling is a non-linear model obtained by using artificial neural networks (ANN) (See Para[0021] Preferably, the multivariate regression is accomplished by the use of an artificial neural network (hereinafter referred to as an "ANN"), and more preferably, the ANN is a "feed forward" ANN. Training the ANN may be accomplished by any of the training methods known in the art, including, but not limited to gradient descent algorithms and conjugate gradient algorithms. Preferred gradient descent algorithms include, but are not limited to a backpropagation algorithm and a quickprop algorithm. Prior to the assignment of the vectors assigned to each of the known peptides in the data set and the dimensional values of the hypothetical peptide, it is preferable to normalize the elution times of the multiple separation experiments used to generate the data set using a linear or non-linear function).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Payares wherein the QSRR model obtained through the (a) modeling is a non-linear model obtained by using artificial neural networks (ANN) such as that of Petritis.	One of ordinary skill would have been motivated to modify Payares because artificial neural networks (ANNs), has demonstrated better predictive capabilities in several areas of chemistry (See Para[0011]).	Examiner notes prior art could not be applied to claims 4-6 due to the 35 U.S.C.§112b Rejections stated above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863